

116 HR 2627 IH: Return to Work Awareness Act of 2019
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2627IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mrs. Beatty introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo assist survivors of stroke and other debilitating health occurrences in returning to work.
	
 1.Short titleThis Act may be cited as the Return to Work Awareness Act of 2019. 2.Assisting survivors of stroke and other debilitating health occurrences in returning to workThe Secretary of Labor, acting through the Job Accommodation Network, may disseminate information and promote awareness among survivors of stroke and other debilitating health occurrences, such as traumatic brain injury and heart attack, and the families of such survivors, as well as among private employers, government agencies, employee representatives, and service providers to—
 (1)assist survivors of stroke and such other debilitating health occurrences in returning to work; (2)improve survivor’s employability and demonstrate to employers the most effective ways to capitalize on the value and talent that these survivors add to the workplace; and
 (3)enhance self-employment and entrepreneurship options for survivors. 